Citation Nr: 1760934	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.   11-17 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to a disability rating in excess of 20 percent for degenerative joint disease (DJD) of the left ankle, on an extraschedular basis.


REPRESENTATION

The Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Foster, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to October 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

The Veteran's claim was before the Board in June 2014, at which time the Board denied the Veteran's a disability rating in excess of 20 percent for his service-connected DJD of the left ankle, to include on an extraschedular basis.  Thereafter, the Veteran appealed the Board's denial of his claim to the United States Court of Appeals for Veterans Claims (Court).  In December 2014, the Court vacated the Board's decision to the extent that it denied entitlement to a rating in excess of 20 percent for DJD of the left ankle, on an extraschedular basis, and remanded the case for readjudication in compliance with directives specified in a December 2014 Joint Motion for Partial Remand (Joint Motion) filed by counsel for the Veteran and the VA Secretary.  The case was returned to the Board for further appellate action.

In March 2015, the Board remanded the claim for further development and consideration of referral to the Director of Compensation Service for extraschedular consideration under 38 C.F.R. § 3.321(b)(1) based on the collective impact of the Veteran's service-connected disabilities on his disability picture and whether it renders the schedular evaluations inadequate. 

In July 2016, the Board again remanded for further development.  Specifically, the Board ordered that the Veteran be afforded a new examination in order to accurately evaluate the current severity of his service connected DJD of the left ankle on appeal.  The Veteran was afforded a VA examination in September 2016.

In April 2017, the Board again remanded the matter seeking, inter alia, a new examination compliant with the Court's precedential decision, Correia v. McDonald, 28 Vet. App. 158 (2016).  For reasons detailed below, the Board will again remand this matter for further development.

By rating decision issued in October 2017, the agency of original jurisdiction (AOJ) granted entitlement to a total disability rating based on individual unemployability (TDIU) effective April 19, 2016.  The Veteran has not expressed disagreement with the effective date of the award of TDIU, as such, this issue is no longer before the Board.

Accordingly, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App 268 (1998).  This matter was before the Board in April 2017, at which time it was remanded, inter alia, for a new examination compliant with the Court's decision in Correia.  The Board directed that "with respect to range of motion testing, this must be conducted on active and passive motion and in weight-bearing and nonweight-bearing conditions" (emphasis added).  The Veteran was afforded a VA examination in June 2017 to evaluate his ankle disability.  However, this examination does not include the range of motion testing directed by the Board in the April 2017 remand.  The Board will again remand to ensure compliance with its directive and with the Court's decision in Correia.

In addition, the Veteran, through his representative, argues that the VA examination and VA examiner did not adequately assess his condition with regard to flare-ups, specifically, that they are productive of additional functional loss of movement and motion with pain and stiffness along with weakness.  The Veteran argues that at times of flare-ups his ROM results in dorsiflexion between 0 and 10 degrees.  Upon remand, the examiner is asked to address the Veteran's contentions.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records since June 2017.

2.  After completing the above, schedule the Veteran for a VA examination to evaluate the current level of severity of his left ankle disability.  The claim folder and all pertinent treatment records should be made available to the examiner for review, and review of such records should be noted in any subsequent report.  All necessary diagnostic testing should be performed.

The examiner is asked to specifically provide range of motion testing (ROM) for the left ankle for active motion, passive motion, weight-bearing, and nonweight-bearing.  Full ROM testing also must be conducted on the opposite joint unless the opposite joint is damaged, which includes any disorder that would make the joint in question abnormal.  If the opposite joint is determined to be damaged, and no ROM on testing is conducted, this must be explained in the report.

In addition, for both the left ankle and opposite joint the examiner must discuss pain for ROM movements on active, passive, and repetitive use testing.  The examiner is asked to address the following questions:

(a)  Are any ROM movements painful on active, passive, and repetitive use testing?  If yes, identify whether active, passive, and repetitive use.

(b)  If yes (there are painful movements), does the pain contribute to functional loss or additional limitation of ROM? Please further describe the functional loss or additional limitation of ROM.

(c)  If no (the pain does not contribute to functional loss or additional limitation of ROM), explain why the pain does not contribute.

In addition, for both the left ankle and opposite joint the examiner must discuss pain when used in weight-bearing or in nonweight-bearing.  The examiner is asked to address the following questions:

(a)  Is there pain when the joint is used in weight-bearing or nonweight-bearing?  If yes, identify whether weight-bearing or nonweight-bearing.

(b)  If yes (there is pain when used in weight-bearing or nonweight-bearing), does the pain contribute to functional loss or additional limitation of ROM?  Please further describe these limitations.

(c)  If no (the pain does not contribute to functional loss or additional limitation of ROM), explain why the pain does not contribute.

Finally, the examiner is asked to address the Veteran's contentions with regard to flare-ups, specifically that they are productive of additional functional loss of movement and motion with pain and stiffness along with weakness, and that at times of flare-ups his ROM results in dorsiflexion between 0 and 10 degrees.  Upon remand, the examiner is asked to address the Veteran's contentions.

If upon completion of the above action the issue is denied, the case should be returned to the Board after compliance with appellate procedures.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all issues that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

